Filed 1/13/22 P. v. Stephens CA4/1


                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D077175

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. Nos.
                                                                      SCS307577, SCS278168)
RAYMOND STEPHENS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Patricia Garcia, Judge. Judgment of conviction affirmed; sentence vacated
and remanded with directions.
         Karissa Ann Adame, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters and Julie L. Garland,
Assistant Attorneys General, Arlene A. Sevidal and Andrew Mestman,
Deputy Attorneys General, for Plaintiff and Respondent.




         After Raymond Stephens violated probation in San Diego Superior
Court Case No. SCS278168, a jury convicted him in Case No. SCS307577 of

possession of a firearm by a felon (Pen. Code,1 § 29800, subd. (a)(1); count 1);
carrying a loaded firearm in a vehicle (§ 25850, subd. (a); count 2); carrying a
loaded firearm in a vehicle (§ 25850, subd. (a); count 3); and possessing
ammunition while having a felony conviction (§ 30305, subd. (a)(1); count 4).
The jury found true allegations that as to count 2, Stephens was previously
convicted of a felony within the meaning of section 25850, subdivision (c)(1),
and as to count 3 that he was not in lawful possession of the firearm or was
prohibited from possessing and acquiring a firearm within the meaning of
section 25850, subdivision (c)(4). Stephens admitted he had suffered a prior
strike conviction (§§ 667, 1170.12). At sentencing, the trial court addressed
and denied Stephens’s motion for new trial brought on grounds he had
received ineffective assistance of counsel. It sentenced Stephens to six years
in prison in case No. SCS307577 concurrent to five years in case No.
SCS278168.
      Stephens contends the court abused its discretion by (1) denying his
motion for new trial which the court treated as a motion to replace his
counsel under People v. Marsden (1970) 2 Cal.3d 118 (Marsden); and (2)
rejecting his request for a continuance of his sentencing hearing so he could
retain private counsel. The latter contention has merit. Accordingly, we
vacate Stephens’s sentence and remand the matter for the trial court to give
Stephens a reasonable continuance for the purpose of retaining private
counsel for his sentencing hearing, including to bring a motion for new trial
on grounds other than the ineffective assistance of his trial counsel. If




1     Undesignated statutory references are to the Penal Code.
                                       2
Stephens fails to retain counsel within a reasonable time, the court shall
reinstate the sentence, with the exception of any unpaid portion of the
criminal justice administration fee, which the court shall vacate.
                FACTUAL AND PROCEDURAL BACKGROUND
        In April 2019, a Chula Vista police detective arrested Stephens outside
Stephen’s vehicle, which was in the parking lot of a liquor store. In searching
the vehicle, the officer found a backpack containing a metal handgun loaded
with six .45-caliber bullets. The officer impounded the gun into evidence.
        The officer also found several legal documents in a folder in the
backpack’s main compartment, separate from the gun and ammunition.
Some documents had Stephens’s name; others appeared to be police reports
belonging to his son, who has the same name. The court took judicial notice
that Stephens’s son was in custody from September 2018 through April 1,
2019. In the same compartment holding the documents the officer found
what appeared to be several credit cards with Stephens’s name embossed on
them.
        A criminalist was unable to develop a DNA profile from swabs taken
from the gun because the samples lacked enough DNA. It was still possible
that Stephens or another person could have touched the gun and not left
behind enough DNA to analyze.

        T.B. was the gun’s registered owner.2 T.B.’s handgun went missing in
2014. T.B. never gave anyone permission to use the gun and did not know
anyone named Raymond Stephens. The parties stipulated that Stephens had
a prior felony conviction prohibiting him from owning a firearm or
ammunition.



2       T.B.’s preliminary hearing testimony was read to the jury.
                                         3
      During opening statements, Stephens’s counsel told the jury that
counsel had stipulated that the firearm found in Stephens’s car was not
registered to him, but they would hear “where that firearm was located and
whether or not Mr. Stephens had knowledge that that firearm was in his car,
was in that backpack.” He stated: “The evidence will show there is no DNA.
Nobody’s DNA is on that. The backpack has some of Mr. Stephens’s
paperwork in it, but what the prosecution didn’t tell you in that opening
statement is that it has another person’s paperwork in it. That is Mr.
Stephens’s son. That backpack is not exclusive to him. It has other people’s
paperwork in it. That backpack was located in the back of Mr. Stephens’s car
behind him. [¶] What you are going to hear in this case is that Mr.
Stephens, like so many other people, has other ways of supplementing his
income. He doesn’t do Uber, doesn’t do Lyft, he loans his car out to friends
for a little bit of cash every now and then. [¶] You are going to hear evidence
from two witnesses that are going to talk to you about how they know Mr.
Stephens and how they know that he loans his car out and then he gets
money from people in order to do that. [¶] And that’s important because
what that’s going to tell you is that other people had access to his car, other
people had access to that area, and just like Mr. Stephens, they could have
touched that firearm and not left DNA behind. [¶] And what you are going
to hear about that backpack that the prosecution didn’t talk to you about is
that all of that paperwork that was so important to Mr. Stephens, he said all
of that information was located in a compartment in the backpack which was
a large compartment and there was a front compartment of that backpack
that had nothing on Mr. Stephens. [¶] At the end of this case, the
prosecution has to be able to prove to you beyond a reasonable doubt that Mr.
Stephens is a felon. Done. They have done that, stipulated to. But they also


                                        4
have to prove to you beyond a reasonable doubt that that firearm was there
with Mr. Stephens’s knowledge. Because even if he picked up that backpack
and carried it and he didn’t know the gun was there, that’s not knowledge
and that’s not guilty. And that is what I am going to ask you to find at the
end of this case.”
      Stephens’s counsel did not present the witnesses at trial. During
closing arguments, the prosecutor stated in part: “Let’s talk about who else
that backpack could have belonged to. Is it reasonable to think that someone
would have stuffed this gun, this two and a half pound gun inside a backpack
that was very clearly the defendant’s? With the defendant’s credit cards,
with the defendant’s very personal, very important court documents in that
back pack? Unless someone was trying to frame the defendant, which we
heard no evidence of, or if the defendant was the unluckiest man in the
world, then sure, maybe. But how reasonable is that? [¶] Let’s talk about
the evidence. Let’s talk about the reasonable conclusion that you can draw
from the evidence and the evidence only. [Defense counsel] in his opening
statement discussed that you were going to hear about how the defendant
lent his car out to other people. Other people had this car. Maybe those
people put this gun, framed the defendant, put this gun in the bag. You
heard no evidence of that. You can only consider what’s in the box, evidence.
What I am saying right now, what [defense counsel] said to you in his
opening statement, what he said to you this afternoon, that is not evidence.
That is just us trying to guide you with the evidence. All you know is that
this is the defendant’s car registered to him. His backpack was his and that
this gun was in his backpack.”
      The jury reached its verdicts on December 9, 2019, after deliberating
about 50 minutes. The matter was set for sentencing on January 8, 2020.


                                       5
On December 23, 2020, Stephens submitted a motion for new trial, arguing
his counsel’s representation was deficient. The sentencing hearing was
rescheduled for January 16, 2020.
      On the day of Stephens’s sentencing, the trial court held a confidential
Marsden hearing on the matter, acknowledging Stephens was not a lawyer
and telling Stephens it needed to understand the basis for his claim of

ineffective representation; that it “need[ed] to know all the reasons . . . .”3
The court explained that if he showed good cause it might appoint an
attorney to investigate further.
      Stephens told the court that a week before trial, after working up the
case for months with one attorney, he was given new counsel. He stated he
had turned down deals with the district attorney given what he felt was the
strength of his case. Stephens stated he was prepared to present a key
witness, J.J., “the person who, actually, the weapon belonged to,” who would
testify against the advice of J.J.’s own counsel that he had left the handgun
in Stephens’s car. But according to Stephens, his new attorney decided in the
midst of trial not to present any defense witnesses including J.J., even
though J.J. was “willing and able and ready to go” and was “the meat of
[Stephens’s] defense.” Stephens stated that his new lawyer visited him over
the weekend and implied that Stephens’s son may have had the weapon;
when Stephens told him his son was incarcerated, the lawyer asserted that

3      The court told Stephens: “The Court has to determine whether you are
entitled to new counsel to investigate your claim of ineffective assistance of
counsel. So I need to understand why you think you were not represented
effectively by [defense counsel]. If you don’t—if you don’t tell me why you
think that is, then I’m denying your request for new counsel.” Stephens
responded: “I can tell you this—I can tell you some of the reasons.” The
court replied: “I need to know all of the reasons, basically.” Stephens said he
had asked for assistance because his attorney had not prepared him for the
hearing, so he could only relate some of the reasons to the court.
                                         6
the People were unaware of that. Stephens told the court his lawyer must
have “tipped off” the prosecutor because the following Monday, the prosecutor
represented the People were going to present evidence of Stephens’s son’s
incarceration. Stephens stated that his lawyer told three or four important
defense witnesses, including Stephens’s business partner in their venture of
renting vehicles, not to come to trial. Stephens stated these witnesses would
testify they used or rented his car and that he rented out vehicles with his
business partner.
      Stephens claimed his counsel was ineffective by not putting on a
defense; by not interviewing and calling his witnesses. He also stated his
lawyer read the witness statements taken by his prior lawyer but did not
believe them, telling Stephens: “The weapon was found in your bag, in your
truck, so you’re going to go to prison . . . plus do the five years of probation.”
Further, Stephens told the court that on the last day of trial the prosecutor
informed everyone that Stephens’s lawyer was on Stephens’s son’s case.
Stephens said his lawyer did not tell him and it constituted a conflict of
interest. Stephens complained that his lawyer incorrectly told him he was
going to get five years of probation regardless of the outcome of trial.
Stephens stated his lawyer called him delusional and refused to listen to
Stephens’s story about what happened.
      Stephens’s counsel advised the court that he had been ready to call all
three of the witnesses when trial began, but his view changed when the
prosecution did not present evidence that Stephens had told police after his
arrest that the previous day he had had a gun in his possession. Defense
counsel elected not to present witnesses to avoid giving the prosecutor an
opportunity to present rebuttal evidence. According to counsel, though two
witnesses would establish Stephens lent his car out at various times, he did


                                         7
not think they added to the case given evidence that police found Stephens
driving his own vehicle with the gun in a backpack connected to him: “There
was some exculpatory value to it but not a great deal, in my opinion.”
Recounting witness J.J.’s statement to an investigator that he put the gun in
Stephens’s vehicle a month before Stephens’s arrest, counsel stated that his
investigator felt J.J. lacked credibility, and counsel felt preventing J.J.’s
testimony was a better tactical choice in view of the prosecution’s case.
Counsel had all three witnesses either present or on call during trial, because
if Stephens had chosen to testify against his advice, he would likely have
called them as he could not have prevented the People’s rebuttal. Counsel
said he discussed the matter with Stephens and while Stephens disagreed,
Stephens understood counsel had control and that was his trial tactic.
      Stephens replied that counsel sent the witnesses home and did not ask
him if he wanted to testify before he rested. Counsel told the court that
Stephens was incorrect.
      The court found defense counsel did not provide ineffective assistance,
ruling there was not good cause to appoint another attorney to investigate
Stephens’s claim. It explained it did not find Stephens’s case to be strong




                                         8
even with J.J.’s statement, which it had reviewed and found not credible.4
The court indicated it likely would not have allowed J.J. to testify or counsel
to admit his statement. It also pointed out that had Stephens testified, the
prosecution would have put on a rebuttal case and brought up “a lot of other
evidence” to impeach him and the other witnesses. The court denied
Stephens’s motion for a new trial.
      Stephens then asked, “Can I hire a lawyer on my own to do this?” The
court responded: “[Y]ou would’ve needed to have hired them for today and
they would’ve needed to be ready to go today.” Stephens stated: “That was—
I did hire someone for—to come for the morning, but my transportation was
wrong and I wasn’t here. My family was supposed to be here this morning to

4      The court stated: “[I]t just was an incredible story that [J.J.] shows up
in La Mesa to visit his niece. [¶] Apparently, he has this gun on him the
whole time and he’s drinking all day and he exercised extremely poor
judgment all day, is there until 10:00, 11:00 at night and now he doesn’t want
to get on a trolley to go back home, so he asks someone for a ride. Nobody
knows who this someone was, but apparently, someone unrelated to him—
maybe a neighbor or a friend of the person he went to visit—gives him a ride.
[¶] . . . [¶] They stop at a store and, all of a sudden, he gets a good judgment
and he decides, [‘]You know what, I am not going to take this gun in to that
store.[’] Let me put this—the most logical place, if I believe that story, was
under the seat. End of story. No. He says, [‘]Oh, there’s a backpack down
here. Hmm. Let me open the backpack, and let me zip this in there.[’] Why
would you do that? All of it is incredible to me. Okay? [¶] Anyway, he gets
home, and he realizes, [‘]Oh, I left the gun in the backpack. He goes back to
the La Mesa area but does not make contact with—I guess it was the mother
of his niece, doesn’t talk to her, doesn’t talk to the neighbors or the other
individuals who presumably gave him the ride. Tells no one that he—you
know, either he left the gun or at least does not inquire about who the vehicle
belongs to. We don’t know if that vehicle is the same vehicle that you owned.
No idea. Based on [J.J.’s] statements. [¶] . . . [¶] . . . I don’t see the
connection. [¶] . . . [¶] . . . Based on everything I know, it’s just an
incredible story. I do not find it credible. I was likely not going to allow that
testimony or that evidence.” The court stated that Stephens’s counsel “made
some tactical decisions that he has a right to make as your lawyer.”
                                       9
talk to the courts about that, but my transportation—because I was supposed
to be in the morning court, the transportation didn’t have a way for me and
brought me in the afternoon. So that’s what happened. That’s what I’m
trying to say, that we were already talking to some lawyers. Kerry
Armstrong and Danny Shapiro and also Pat Ford; those were the people
that—” The court replied, “They are not here now, and I am not going to
continue this. I’m denying your motions. On appeal, you can raise the issue
of ineffective assistance of counsel.”
      Stephens asked that his sentencing be postponed so he could bring in
counsel, claiming that when he was supposed to be interviewed by the
lawyers, he was at the hospital for surgery and hospital staff would not let
him use the phone. He claimed he re-contacted the lawyers when he
returned because he “didn’t know what was going on.” Stephens continued:
“It was not my intent to come here without representation at all. It was not
my intent to come here and have a hearing and do all of these things right
here. [¶] I had no idea that this was going to happen today. I knew that I
was going to ask for—ask for a postponement of sentencing, so I can go bring
my lawyer in and let my lawyer deal with—do this because, like I told you, I
was not prepared. And I said that before we started this, like I said, I mean,
he’s a lawyer; he’s been doing this. There’s no way that I can sit here and
argue this case and do this on my own.”
      The court reiterated its ruling: “I just told you that I don’t see that
there was ineffective assistance of counsel, that the decisions that [Stephens’s
counsel] made, which you may not agree with, are still within his purview. It
is his—he can make his tactical decisions because he is trained as a lawyer;
he has experience as a lawyer. He can make those decisions to pursue the
tactic that he believes is going to work best for you. In the end, nothing is


                                         10
guaranteed. [¶] . . . [¶] Whatever tactic [counsel] uses, it might have won; it
might not have. But he can’t—it is still within the realm of reasonableness.
His decision was reasonable.”
      At the conclusion of the hearing, Stephens told the court that his family
was present to “talk to you to tell you about my hiring a lawyer.” The court
responded, “[W]e are done with that.” The matter proceeded to sentencing,
before which Stephens’s counsel again asked the court to continue the
sentencing hearing because Stephens’s family was in process of attempting to
hire an attorney: “He does have a family member who is present in court.
They are in the process of attempting to hire an attorney—different attorneys
on this case, and they have made efforts to do so, and they have given me
some names of some attorneys that they are actually speaking with. So he is
requesting to continue this sentencing at this time.” The People opposed the
request, telling the court Stephens had ample time to make the decision and
hire new counsel. The court denied the request in the following colloquy:
      “The court: . . . This matter was tried and guilty . . . verdicts entered on
December 9, 2019. It was set for sentencing on January 8th[, 2020].
      “[Stephens’s counsel]: Your Honor, I had the flu that day, and Mr.
Stephens was in the hospital.
      “The court: So on January 8th, the Court was not here. I guess Mr.
Stephens also was not available in any of that, and it was continued to
today’s date. [¶] Since there has been ample time to proceed with
sentencing, I believe that the request for a new counsel, really, is to address
the ineffective assistance of counsel claim and motion for new trial, and we’ve
already addressed that.” The court sentenced Stephens.
      Stephens appeals from the judgment.
                                 DISCUSSION


                                       11
                     I. Marsden Request for New Counsel
      Stephens contends the trial court abused its discretion by denying his
Marsden motion without inquiring about whether it was reasonable for his
trial counsel to make empty promises to the jury that he would present
defense witnesses. Stephens argues: “The record here demonstrates that the
jury reasonably expected to hear witness testimony; the witnesses did not
testify; counsel never explained away the omission; counsel gave reasons to
the court for not calling the witnesses; and the court found defense counsel’s
explanation reasonable. However, the court did not examine the
reasonableness for [sic] making the promise to the jury in the first place. It
examined only the reasonableness in not calling the witnesses. As a result,
the court’s analysis of whether appellant was entitled to newly appointed
counsel under Marsden was incomplete.” Arguing that case law requires trial
judges to consider all of his incompetence claims, Stephens characterizes the
court’s decision as absent informed discretion and based on an “incomplete
analysis, based on incomplete information.” Asserting the prosecutor took
advantage of the absence of a promised defense in closing arguments,
Stephens argues the court’s failures were prejudicial and deprived him of his
fundamental right to due process.
      A trial court conducting a Marsden motion at any stage of criminal
proceedings—preconviction or postconviction—“must permit the defendant to
explain the basis of his contention and to relate specific instances of
inadequate performance.” (People v. Smith (2003) 30 Cal.4th 581, 604; People
v. Sanchez (2011) 53 Cal.4th 80, 88; accord, People v. Wright (2021) 12
Cal.5th 419, 440; People v. Johnson (2018) 6 Cal.5th 541, 572). “ ‘[A]t any
time during criminal proceedings, if a defendant requests substitute counsel,
the trial court is obligated, pursuant to [the] holding in Marsden, to give the


                                       12
defendant an opportunity to state any grounds for dissatisfaction with the
current appointed attorney. [Citations.] A Marsden ‘inquiry is forward-
looking in the sense that counsel would be substituted in order to provide
effective assistance in the future.’ ” (In re M.P. (2013) 217 Cal.App.4th 441,
456; see Sanchez, at p. 88.) “ ‘But the decision must always be based on what
has happened in the past. The further one is in the process, the more counsel
has done in the past that can be challenged, but that is a difference of degree,
not kind.’ ” (Sanchez, at p. 88.) We review a trial court’s decision not to
discharge appointed counsel for abuse of discretion. (Wright, at p. 436; People
v. Cole (2004) 33 Cal.5th 1158, 1190.)
      We cannot agree with Stephens’s characterization of the scope and
sufficiency of the trial court’s inquiry in this case. The court told Stephens it
needed to hear all of his reasons for wanting new counsel; it allowed him to
explain why he believed his attorney was ineffective by failing to call
witnesses who Stephens said were ready and willing to testify about their use
of Stephens’s car or placement of the gun in it. The court then heard from
Stephens’s defense counsel, who explained why he made the decisions he did.
This is precisely what the Supreme Court has held trial courts should do:
allow the defendant to describe his specific complaints about the attorney’s
representation and allow the attorney to respond. (People v. Wright, supra,
12 Cal.5th at p. 441; People v. Smith, supra, 30 Cal.4th at pp. 604-605.) In
Smith, the California Supreme Court rejected the defendant’s contention that
he was denied the opportunity to develop an adequate record of his
complaints and found the trial court did not abuse its discretion because “the
[trial] court gave defendant full opportunity to air all of his complaints, and
counsel to respond to them.” (Smith, at p. 606.)




                                         13
      Stephens’s trial attorney also gave reasons that permitted the court to
understand why he had initially told the jury during opening statements that
Stephens would present defense witnesses. As we have summarized above,
counsel advised the court that while he had been prepared to present defense
witnesses, he changed his mind after hearing the People’s case and
reassessing the strength of the witness testimony. This permitted the
judge—who presided over the trial and heard defense counsel’s opening
statements—to consider “the reasonableness [of counsel] making a promise to
the jury” when it made its assessment under Marsden.
      Stephens complains about purported deficiencies in the court’s inquiry:
that the court did not address admissibility questions relating to his alleged
statement about possessing a gun the day before his arrest, it never asked
why defense counsel’s witness assessment during the Marsden hearing
conflicted with the contents of his opening statement, and it “did not ask
counsel a single relevant question” about his counsel’s efforts in reviewing
files or discussing the case with his prior attorney and the investigators. He
relies on Marsden and People v. Brown (2007) 147 Cal.App.4th 1213 to argue
that a court’s failure to fully inquire of the parties and “sufficiently analyze
the route counsel actually decided to take” is an abuse of discretion. Marsden
held a trial court abused its discretion by denying a motion for substitute
counsel “solely on the basis of [its] courtroom observations” despite the
defendant’s offer to relate specific instances of misconduct. (Marsden, supra,
2 Cal.3d at p. 124; see People v. Sanchez, supra, 53 Cal.4th at p. 87.) Brown
involved a trial court’s exercise of sentencing discretion and its failure to
understand it had discretion to award less than full victim restitution. (Id. at
pp. 1228-1229.) The record here is different from Marsden and does not
establish that the court misunderstood its discretion in assessing Stephens’s


                                        14
claims; the court gave Stephens a full opportunity to air his complaints and
counsel to respond. In this event, “[n]o more was necessary.” (People v.
Wright, supra, 12 Cal.5th at p. 441.)
      We hold it was enough that the court elicited information from which it
could conclude Stephens’s complaints about counsel were “ ‘tactical
disagreements, which do not by themselves constitute an “irreconcilable
conflict.” ’ ” (People v. Wright, supra, 12 Cal.5th at p. 441; People v.
Frederickson (2020) 8 Cal.5th 963, 1001 [whether to call certain witnesses is
a matter of trial tactics].) Because the court reasonably could conclude
Stephens and his counsel disagreed over trial tactics, it did not abuse its
discretion in denying Stephens’s motion. Having found no error, we need not
reach the question of prejudice.
                     II. Denial of Request for Continuance
      Stephens contends the trial court erred by denying his request to
continue his sentencing hearing for the purpose of retaining counsel who
would investigate a new trial motion. He acknowledges this court reviews
the lower court’s decision for abuse of discretion, but he maintains the court
here had no reasonable basis to deny his request for time to find a new
attorney. He argues his request was made in good faith, meaning nothing in
the record indicated he sought a continuance to delay his case arbitrarily.
Stephens also argues he established good cause as he requested legal
assistance within days of his conviction; he and his family tried to find
counsel before the hearing but Stephens was in surgery, preventing him from
contacting anyone; and he resumed his search after he was discharged.
Stephens states the record is “silent on these details because the court
refused [his] family an opportunity to share their recent efforts to hire a
private attorney.” Pointing out there had been no other continuances in the


                                        15
four weeks following his conviction, and there was not a prolonged amount of
time between then and his sentencing hearing, Stephens asserts his rights to
due process, effective counsel, and to counsel of his own choosing outweighed
any competing interest, such as expeditiousness, the court could have raised.
Stephens argues the court “arbitrarily and unnecessarily denied [his]
continuance request,” comparing his case to People v Crovedi (1966) 65 Cal.2d
199 (Crovedi).
      In general, the decision whether to grant a continuance is within the
trial court’s discretion. (People v. Courts (1985) 37 Cal.3d 784, 792; People v.
Byoune (1966) 65 Cal.2d 345, 346.) The standard is the same when a
defendant seeks a continuance to obtain private counsel. (See People v.
Shropshire (2021) 70 Cal.App.5th 938, 949.) A court abuses its discretion
only when it exceeds the bounds of reason, all circumstances being
considered. (Ibid.) But there are special considerations where a defendant
seeks a continuance to retain private counsel, as “trial courts have the
responsibility to protect a financially able individual’s right to appear and
defend with counsel of his own choosing” and failure to respect these rights
constitutes a denial of due process. (People v. Courts, at p. 790.) “In view of
the importance of these rights and the severe consequences which flow from
their violation, the trial courts are required to ‘make all reasonable efforts to
ensure that a defendant financially able to retain an attorney of his own
choosing can be represented by that attorney.’ ” (Ibid.) Nevertheless, a
continuance may be denied if the defendant is “ ‘unjustifiably dilatory’ in
obtaining counsel, or ‘if he arbitrarily chooses to substitute counsel at the
time of trial.’ ” (Id. at pp. 790-791.)
      As the People acknowledge, this court in People v. Williams (2021) 61
Cal.App.5th 627 recently discussed at length these principles concerning a


                                          16
defendant’s right to retain counsel of his own choosing, as well as the high
court’s decision in Crovedi, supra, 65 Cal.2d 199. We acknowledged Crovedi
and ensuing cases “make clear that while a criminal defendant’s right to
counsel of choice is not absolute, that right may be overridden only under
narrow, compelling, and specifically delineated circumstances. Further, a
trial court must make all reasonable efforts to vindicate a defendant’s
constitutional right to counsel of choice and has ‘limit[ed] . . . discretion’ to
intrude upon that right.” (Williams, at p. 631.) The right “ ‘can
constitutionally be forced to yield only when it will result in significant
prejudice to the defendant himself or in a disruption of the orderly processes
of justice unreasonable under the circumstances of the particular case.’ ” (Id.
at p. 636, quoting Crovedi, supra, 65 Cal.2d at p. 208; see also People v.
Courts, supra, 37 Cal.3d at p. 790.) “ ‘ “[A] myopic insistence upon
expeditiousness in the face of a justifiable request for delay can render the
right to defend with counsel an empty formality.” [Citation.] For this reason,
trial courts should accommodate [continuance] requests—when they are
linked to an assertion of the right to retained counsel—“to the fullest extent
consistent with effective judicial administration.” ’ ” (Williams, at pp. 638-
639.) These principles apply when the request is to continue a sentencing
hearing, a “critical stage of the prosecution.” (See People v. Trapps (1984)
158 Cal.App.3d 265, 270-271, 272.)
      The trial court here did not abide by these “stringent limitations”
(People v. Williams, supra, 61 Cal.App.5th at p. 640) on its discretion to
intrude on Stephens’s right to retained counsel of his choosing. By the time
of his sentencing hearing (which was set not even a month after his
convictions), Stephens was able to identify by name three potential private
attorneys with whom he or his family assertedly had communicated. But the


                                         17
trial court did not permit Stephens to make any showing as to how far along
he had progressed in retaining private counsel, or his ability to do so. It
declined to hear details of Stephens’s efforts to retain any of the three private
counsel, either from Stephens or from his family members who were present
at the sentencing hearing. The court did not inquire about the length of
Stephens’s requested continuance.
      Nor is this a matter where the record indicates Stephens “ ‘previously
and successfully obtained numerous continuances without indicating that
there existed any reason to change attorneys.’ ” (People v. Courts, supra, 37
Cal.3d at p. 792.) Stephens cannot be faulted for his hospitalization, which
his appointed counsel confirmed, and according to Stephens delayed his
efforts to locate counsel. Because Stephens sought to retain private counsel
before his sentencing hearing, there were no witnesses to be impacted or
inconvenienced by any delay. There is no indication in the record that a
continuance of Stephens’s sentencing hearing would have resulted in
calendaring issues (People v. Williams, supra, 61 Cal.App.5th at pp. 657) or
unreasonable “ ‘disruption of the orderly processes of justice . . . .’ ” (Courts,
at p. 790; Williams, at pp. 656-657.) The record does not suggest Stephens’s
desire to replace his counsel was not “genuine,” attributable to
“gamesmanship,” or that it was an effort to cause delay. (Accord, People v.
Williams, supra, 61 Cal.App.5th at pp. 650-651; compare People v. Keshishian
(2008) 162 Cal.App.4th 425, 428-429, & fn. 10 [defendant on the day of trial
surprised the court by telling it he had lost confidence in his counsel and
sought a continuance to hire other lawyers; order denying continuance
affirmed where defendant had not identified counsel, had obtained numerous
continuances, and the crime had occurred six years before trial].)




                                        18
      We cannot distinguish Williams. There, the prosecution complained of
the defendant’s “last-minute substitution of counsel” and explained that it
had spent over $3,500 to transport and house a material out-of-state witness
and another witness, a retired police officer, had “ ‘extensive surgery and
long-term travel plans’ ” after the scheduled trial. (People v. Williams, supra,
61 Cal.App.5th at p. 642.) This court nevertheless reversed the trial court’s
order denying the defendant’s motion to substitute private counsel and for a
four-month continuance, which the defendant made on the first day of trial.
(Id. at pp. 641, 657.) Where the trial was not expected to be particularly long,
no codefendants were involved, and neither the court nor the People
identified any calendaring issues that would arise if the trial were
rescheduled (id. at p. 657), those circumstances were not enough to override
the defendant’s constitutional right to counsel of his choosing: “[A]
defendant’s constitutional ‘right to chosen counsel [citation] must be
respected, even when a byproduct of a concrete and timely assertion of that
right is some disruption in the process.’ ” (Williams, supra, 61 Cal.App.5th at
p. 657.)
      We conclude under these circumstances, the deprivation of Stephens’s
right to counsel of his choice is “per se harmful . . . .” (People v. Williams,
supra, 61 Cal.App.5th at p. 657.) We vacate Stephens’s sentence and remand
the matter for the trial court to give Stephens a reasonable continuance for
the purpose of retaining private counsel in advance of his sentencing hearing,
including to bring a motion for new trial on grounds other than the ineffective
assistance of his trial counsel. (Accord, People v. Trapps, supra, 158
Cal.App.3d at p. 273; Peracchi v. Superior Court (2003) 30 Cal.4th 1245, 1244
[“As a matter of practice, when a reviewing court identifies error relating
solely to sentencing, it ordinarily does not reverse the judgment of conviction


                                        19
or remand for a new trial. Rather, typically, it simply remands for
resentencing”].) If Stephens fails to retain private counsel within a
reasonable time, the court shall reinstate the sentence, subject to
Government Code section 6111, explained below.
                   III. Criminal Justice Administration Fee
      During Stephens’s sentencing, the court imposed a $154 criminal
justice administration fee. Court authority to impose and collect this fee has

been abrogated. (Gov. Code, § 6111;5 see People v. Greeley (2021) 70
Cal.App.5th 609.) In the event the court reinstates Stephens’s sentence, it
shall vacate any unpaid balance of the criminal justice administration fee.
(Greeley, at pp. 626-627.)




5      Government Code section 6111 provides: “On and after July 1, 2021,
the unpaid balance of any court-imposed costs pursuant to [Government Code
s]ection 27712, subdivision (c) or (f) of [Government Code s]ection 29550, and
[Government Code s]ections 29550.1, 29550.2, and 29550.3, as those sections
read on June 30, 2021, is unenforceable and uncollectible and any portion of a
judgment imposing those costs shall be vacated.”
                                      20
                                DISPOSITION
      The sentence is vacated and the matter remanded with respect to
Stephens’s sentencing for further proceedings consistent with this opinion.
In all other respects, the judgment is affirmed.



                                                               O’ROURKE, J.

WE CONCUR:



HUFFMAN, Acting P. J.



IRION, J.




                                      21